Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1 line 30 , delete “medium”, and insert –memory --.
Examiner notes the examiner’s amendment is made to correct a lack of antecedent basis for “computer-readable medium” noted in the non final office action.

Allowable Subject Matter
Claims 1-26 are allowed.
Claim 1 recites ” ; … generating and communicating commands to the carrier-gas flow controller to flow carrier gas through the humidifier and condenser: generating and communicating commands to the liquid-flow controller to control flow, in cross-flow to the carrier gas flow, of at least one of (a) feed liquid through the humidifier and (b) condensing bath liquid through the condenser: calculating ideal changes in total enthalpy rates of the carrier gas and at least one of the feed liquid and the condensing bath liquid in at least one of the humidifier and the condenser based on at least one  allowed.
8 recites “measuring a flow rate of at least one of the fluids; measuring at least one of the following state variables in the fluids at the inlets and outlets of the heat and mass exchange device: temperature, pressure and concentration, which together define the thermodynamic states of the two fluid streams at the points of entry to and exit from the device; and changing the mass flow rate of at least one of the two fluids in response to a plurality of the measurements such that the ideal change in total enthalpy rates of the two fluids through the device are brought closer to being equal”.  The stated limitations of claim 8 differentiate over  Eisharqawy (8292272) and Sparrow et al(9266747), wherein Eisharqawy teaches a humidification-dehumidification device comprising a humidifier(12) including a carrier gas inlet(18), a carrier gas outlet(16), a feed liquid inlet(22), and a brine outlet(30), a condenser(dehumidifier 14) including a carrier gas inlet, a carrier gas outlet, a liquid inlet for the condensing bath liquid, and a liquid outlet for the condensing bath liquid and condensate, and a carrier gas conduit(16) connecting the carrier gas outlet of the humidifier with the carrier gas inlet of the condenser, and wherein Sparrow et al teaches a multistage thermal desalination system including in figure 1 a dehumidification section(110a), a dehumidification section(110b), a carrier gas conduit(110c) between the humidification section and the dehumidification section, and an automated controller(150) designed to control pumps and valves, as well as salinity sensors, temperature sensors, pressure sensors, or flow rate sensors(column 14 lines 9-12).  Amended claim 8 also differentiates from claim 1 of US 10,239,765 , wherein the current amended claim recites “measuring a flow rate of at least one of the fluids;  … ; changing the mass flow rate of at least one of the two fluids  allowed.
	Claim 16 recites “measuring a flow rate of at least one of the fluid streams;  measuring at least one of the following state variables in the fluid streams at the inlets and outlets of the heat and mass exchange device; temperature, pressure and concentration, which together define the thermodynamic states of all the fluid streams at at least one of the following: (a) the points of entry to the heat and mass exchanger devices and (b) the points of exit from the heat and mass exchanger devices; changing the mass flow rate of at least one of the fluids in response to a plurality of the measurements such that the ideal change in total enthalpy rates of two fluids through at least one of the at least two heat and mass exchange devices are brought closer to being equal”.  The stated limitations of claim 16 differentiate over  Eisharqawy (8292272) and Sparrow et al(9266747), wherein Eisharqawy teaches a humidification-dehumidification device comprising a humidifier(12) including a carrier gas inlet(18), a carrier gas outlet(16), a feed liquid inlet(22), and a brine outlet(30), a condenser(dehumidifier 14) including a carrier gas inlet, a carrier gas outlet, a liquid inlet for the condensing bath liquid, and a liquid outlet for the condensing bath liquid and condensate, and a carrier gas conduit(16) connecting the carrier gas outlet of the humidifier with the carrier gas inlet of the condenser, and wherein Sparrow et al teaches a multistage thermal desalination system including in figure 1 a dehumidification section(110a), a dehumidification section(110b), a carrier gas conduit(110c) between the humidification section and the dehumidification section, and an automated controller(150) designed to control pumps and valves, as well as salinity sensors,  allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 30, 2021